NO. 07-06-0080-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D 



MAY 21, 2007



______________________________





DAVID TEICHMANN, D/B/A DAVID’S GOLF SHOP, ET AL., APPELLANTS



V.



ROYAL LINKS, INC., LANDMARK FINANCIAL CORPORATION, D/B/A LFC, INC.,

MIKE HORTON, C AND J LEASING CORP., AND

THE ESTATE OF KIM J. BROWN, DECEASED, APPELLEES





_________________________________



FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;



NO. 33,715; HONORABLE LEE WATERS, JUDGE



_______________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

MEMORANDUM OPINION

Pending before this Court is the parties’ 
Joint Motion to Dismiss Pursuant to Settlement.
  By letter dated May 3, 2007, this Court notified counsel that a review of the clerk’s record indicated that the order appealed from was interlocutory as it did not dispose of all parties and claims. 
 The Court also requested that counsel show cause why this Court has jurisdiction, noting that failure to do so would result in dismissal for want of jurisdiction.  
See
 Tex. R. App. 42.3(a).  No response was filed. 
 

This Court is obligated to determine, 
sua sponte
, its jurisdiction to hear an appeal.  
Welch v. McDougal
, 876 S.W.2d 218, 220 (Tex.App.–Amarillo 1994, writ denied), citing
 
 
New York Underwriters Ins. Co. v. Sanchez
, 799 S.W.2d 677, 678 (Tex. 1990).  Our jurisdiction is established by various constitutional and statutory provisions.  
See
,
 e.g.
, Tex. Const. art. 5, § 6; Tex. Gov’t Code Ann. § 22.220 (Vernon 2004).  Further, this Court has no jurisdiction to review an interlocutory order presented to us by the appeal process prior to entry of a final judgment.  
Warford v. Childers
, 642 S.W.2d 63, 65 (Tex.App.--Amarillo 1982, no writ);
 cf. 
Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon Supp. 2006)
 
(authorizing review of certain interlocutory orders).  A judgment is final for purposes of appeal if it disposes of all pending parties and claims in the record.  
Lehmann v. Har-Con Corp
., 39 S.W.3d 191, 195 (Tex. 2001). 

The 
Order Granting Defendant Landmark Financial Corporation
,
 d/b/a LFC
,
 Inc
.’
s
 
Motion to Dismiss and Dismissing Defendant Landmark Without Prejudice
 
is interlocutory and thus, not appealable.  We have no jurisdiction to consider the 
Joint Motion to Dismiss Appeal Pursuant to Settlement
.

Consequently, this purported appeal is dismissed for want of jurisdiction.  



Patrick A. Pirtle

      Justice